Case 1:19-cv-10378-JMF Document 33-6 Filed 02/06/20 Page 1 of 7




           EXHIBIT 6
     Case 1:19-cv-10378-JMF Document 33-6 Filed 02/06/20 Page 2 of 7




                                                                           Court File No. 18-75823
                                         ONTARIO
                                SUPERIOR COURT OF JUSTICE

      The Honom-able                                )                \/Je&.if\-e~CJM,, THE <i TH
                                                    )
      Mt'. .Justice. Beaudoin
                                                    )            DAYOF       M~               2019


BETWEEN;

                            .EXPORT DEVELOJ)MENT CANADA

                                                                                          Applicant

                                               - and-

                                HNB INVESTMENT CORP. and
                  NATIONAL RAILROAD PASSENGER CORPORATION

                                                                                       Respondents
                                             ORDER

        THIS MOTION, made by the applicant, Export Development Cariada, for an order
staying the within proceeding in accordance with a standstill agreement entered into by the p~1'lies
was read this day at 161 Elgin Street, Ottawa, Ontario.

        ON READING the motion record o:f the moving party, including the notice of motion,
affidavit of Stefan Kimpton and exhibits thereto;

1.     THIS COURT ORDERS that this action be stayed in accordance with the standstill
       agreement attached hereto as Schedl1le "A.,,
Case 1:19-cv-10378-JMF Document 33-6 Filed 02/06/20 Page 3 of 7




                           SCHEDULE "A"
Case 1:19-cv-10378-JMF Document 33-6 Filed 02/06/20 Page 4 of 7




                                                                                             Court File No. I8-75823

                                                    ONTARIO
                                         SLJl>J~R OR COURT OF ,JUSTICE

   B F:,T WI: EN;

                                      HXPOHT DIWit.LOPMgNT CANAI)A

                                                                                                                Applicant

                                                           ·· nnd -

                                HNB l1 1Vf~STiY1ENT CORF. and
                         NATWNAL RAILl' OAf)PASSli:NGIW.. CORPORATION

                                                                                                             Respondent::;

                                            STA1 DSTlLL AGREltlV11!.NT

            Wl-lEH.J!.AS,    on March 13,       2018, Export Development Canadn (11 EDC"' or i'Applic~nl")
   filed :m Application (Court Fil<~ No. l~-75823) ("Application") in the Ontario Superior Court of
   Justice ("Courti') against HNB lnvcsti~ent CQrp. (11 HNB" or "Respondent') nnd Niiticmal Railroad
   Passc:nger Corporation (''Arntrnk" 01· 'JRospondenl' ) (colleclively. 'Parties")~
                                           1            1                1




         WHEREAS, the Application seeks a de.clnruticin ot' EDC's rights under a (.iuanmwe
   Agreement (' 1Guurnntce'') that EDG c. ccu(cd in connection with a trnnsactfon 1hal occurred on or
   ,_abo1..1t. Novornbc.·r 6, 20_ u_o ("'_r··.ra.nsm~l.ioI")_ . ·inv_o.1ving the lease of eight (8) electric locomo\ivcs a.nd
   up to lcn ( I 0) high-speed lrninscts ("L-~asc''):

            \.VH EREAS 1 the parties to the. · 1 rnn:rnction were Amtrnk i1s Lessee; Arntnik TrusL HS-EDC>
   I\ its lessor, und trusLee Wilmington T 1.1st Company ("WTC''), as Owner Trustee acting as lessor
   under the Lease. together t1s L(.'Ssor; ·lNB, un affiliate of Philip Morris Capital Corporation, as
   Owner Participant: Allfirsl Biink (no'" M&T Btmk) as lndcn1ure Trustee; and EDC as both Loan
   Partk~ipunt tind Chrnrantor;

         Wl·IERIJAS, the Trnnsnction i 1volvcd thG execution of, ,m,ong other documents, u Loa:;c
   between Amtrnk and the Lesi:;or as we l ns n sepHralt} Gt111H1It1ce bt.m.\;cen EDC and HNB;

            NOW, Tf·IEREFORE,            r'r IS H :~REBY STIPULATED AND AG.REED TH/\T:
        l. Tht"- Application is staye;d 1 ,111d all deadlines tlrni- mny otherwise pettain to the Application
           are tolh!d, wirhnul pn:judici~ to trnd expressly reserving nil <>f lhc P<irl.ies' respective rights
           and positions epnc~rning the: 1n \tlers:1<ldresscd in the Application, inch.Kling n11y objectkrns
           or defenses, inc!t1ding chose re ntccl to personal juris(liction, vem1c 1 and whether nny party
           to rhe i\pplic;1tion is properly named, until s\.1ch lime as the dispute nmong HNB and
           Amtrak «nd their affiliates co cerning Amtrak's 1..:omptianco with th<~ L<rnsc ~rnd related
Case 1:19-cv-10378-JMF Document 33-6 Filed 02/06/20 Page 5 of 7




          documents, including but not limited to the <·xistencc of any Leas<! Event of Dcfnuh 1
          C'Underlying Dispute''), is rtsolved C'Standsdll Period");

      2. For purposes ofthis Standstill Agremnent ("Agreement"), resolt1tion of the Underlying
         Dispt1le sball be defined as tht~ date <m which: (i) n final nrnHtppealahlc court Judgment on
         Hllclaims on the 111eritsofthe U1idcrlyingDispute isem~\red; or{ii) nsettlcrnentisrcachcd
         rnsolving any or all claims al issue in the Underlying .Dispute, whichever occurs first
          ("Fim1I R.esoluti<>n"}. For the avoidance of d0l1bt 1 J1othh1g in this Agrecmenl shall prnc:,ludc
          the Parties heretot inch1ding EDC, from participating insettlem~m neg.otialions, subject to
          the privileges set forrh inUnited Slat(:s Fcdeml Rnlc of Evidence 408 and till t1nalogous or
          otherwise applfoablc legal authMity, in an effort to reach ngrecd resolution of the
          Underlying l)ispule dudng the term ofthis Agreement;

      J. The Parties shall not seek ro adjudicate the sut~jcct matter of the AppliCf1tion ili uny    other
         jurisdiction dul'ing the Stnndsrill Period; provided,howcvc,-, Umt nothing in this At~recmenl
         is intended   to   or shall limh or otherwise prejudice Respondcnts 1 rights or positi()ns
         concfm1ing tlw U11dcrlying Dispute, nnd f-or the i!v<Jidanee of doubl shall not limit or
         orhe1wise constrain tho jurisdfotion1 venue, adjudication or other pursuit of proceedings
         cmnc<.~rning th~~ l,J)ldcrlying Disp\Ht·;

      4. Respondents HNB and Amtrak shall not make any demand, assert nny c:Iahn! commence
         }1ny legal proceeding or seek paymcnl against lhi~ Appllcnnl in il.~ capa?.ity as Guanmtor
         during the. St,rndslill P~1fod; prqvidcd, howcvt~r, that nothing in this Agreement shall
         prohibit Respondents frnrn pursuing third party discc>very or other legal prncess ngain~t
         Applicnnt HS they or a court of competent jurisdiction may dcert1 necessary or approprii:ne
         in resolving the Underlying Di~pute;

      5. No Party shall n<>tk,c or otherwise rt:quesl a H9aring Date on Lhe Applic,llion except in
         accordm1(k} with the tenns of this Agrecrnenl, and such notice or request shall provide till
         Pnrlies with no kss th:rn sixty {60) dayt: advant.~e~ nQti<.~c of nny such Hearing Dale;
         niorcoveri no P!irty shall make a morion or fik any document before the Co1.1rt except in
         ~ccordancc With the terms of this Agreernenl;

      6. fiDC shnll file or otherwise bring thfa Agreement m th<:: attention of the Co.un, on behalf nf
         all Jhc Pnrties, an<! if necessary shall seek a cnse n1ai1ageme;1\f conference or other Court
         net.ion to give cflbct to the provi:-dons found in this Agreement The Parties shall cooperate
         and htke IiH ,,ece.ssary steps to giw ~m~ct to this Agrne1ncnt before tbeComL Wheru EDC
         i~ in receipt of notices from the Court reg<wding thiS J\pplict1dnn that aru noroopicd to the
         Respondents, EDC shall provide ii copy pf such notiCl'.!S to th'? Ruspondt•n1s;

     7. The validity. interprerntion, con:mnction and perfonmmcc of this Agreement shall be
        go-verned bytheupplicable laws of thc!P1·ovir1ce ofOnhwio tmd th~ federal laws ofCanndu;

     8. This Agre<:m<m~ mqy be executed and do livered by fascimile or .pd'f' :.ignature and in Jwo
        or more coun1erpi1rts 1 each of which :-;hall be dccrm~d tto otiginal, bul an of which mgether
        stulll vOTl$dtutc om; nncl the smi1t.~ ins.trurncnt;


                                                     2
    Case 1:19-cv-10378-JMF Document 33-6 Filed 02/06/20 Page 6 of 7




              9, This f\grecment cnnstit\.1tcs tho entil'(! agreement nmong the Parties with respect tl) the
                 Application and shall not be modified, except with the writum consent of all Parties;
              10. The Putties agree thttt irrepuroblu damuge would o<,:cur in th\:~ event thal any provision of'
                  this Agrterncm is not· performed in HtGordancc with its t<wms or othl!rwisc
                  breach:l;.ld. Accordingly, each of the Parties i;hnll be entitled lo sp<:1cific perforrnanCf:l of the
                  terms hereof, including an injunction r.irinjunctions to prnvcnt brcuches of this Agreement
                  nnd to cnforc:o SJ>ccHictl!!y the term:- and p1·ovisfons nf this Agreement in uny court of
                  <,:ompetentjt1risdk~tion, this n~mcdy being in addition to uny other rerncdy to which tl Pflrty
                 is emille::d ~H IHw or in equiry.

      lN \.VItNnss WI-l EREOF, the Parties have execUlcd this Agreement ns of January 11                            2019:
    ~. .                    . . .              ·.         ..        .        ...                     ·--···--   I




(               ,,./

      Faskcn :vlnnincm uMnuiin L.LP
      55 Metculfo Sire.ct. Suite: I JOO
      Ottawa, Ontario I< IP 6L5
      Telephone:+ l (613) 696~6886
      12miw1as~tjfa!lken.Mm

      Atton1~yfor Applicant Export DtJ.velopme.nt Canado


      ( ...



      Eliznbe1h P. Pnpez (1'loladmiucd in this jurisdiction)
      Winston & Strnwn LLP
      1700 K Street, N. W.
      Wasbingwn, DC 20006
      Tcl(Jphon~:      +I   {202) 282-5678
      epape1.(wvvinston.co111

      Alfoi·neyfor JfrspondenJ NNIJ /nveslrmml          Corp.


     ~tc'"l1-?~4{1~>~
      Mark S. Lt1ndrrn111 ~ 1 udmjtted in thisjurisdiction)
      Landman Corsi Bnllnine.& Ford P.C.
      120 Brondway, 27th Floor
      New York, NY 10271
      Tcleplwne: +l {212) 2J8-4800
      mhl!1d rna nM Ic b 1: co nJ

      1/llorney for Ruspondent/llt1tional Railroad Passenger Corpora/ion
                                                                3
                    Case 1:19-cv-10378-JMF Document 33-6 Filed 02/06/20 Page 7 of 7
                                                                                                               ========-=·     ·,,k!''.n.•f.rd:;/4H:!;,.':+:




EXPORT DEVELOPMENT CANADA                       -and-     HNBINVESTMENT CORP. et al.

                                    Applicant                                                                     Respondents

                                                                                              Court File No.        18-75823


                                                                                OJ.lTARIO
                                                                       SUPERIOR COURT OF JUSTICE
                                                                       Proceeding commenced at Ottawa




                                                                                      ORDER



                                                    FASKEN MARTINEAU DUMOULIN LLP
                                                    Suite 1300-: ss·Metcalfe Street
                                                    Ottawa, ON KIP 6L5

                                                    Peter N. Mantas (LSUC #35269H)
                                                    Stefan Kimpton (LSUC#62545Q)

                                                    Tel:      613 696 6886
                                                    fa,"'{:   613 230 6423
                                                    Email: pmantas@fasken.com

                                                    Lawyers for the Applicant
                                                                                          CourtBox4
